ACCEPTED
                                                                                  01-15-00352-CV
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                             8/27/2015 1:29:39 PM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK




                      CAUSE NO. 01-15-00352-CV                FILED IN
                                                       1st COURT OF APPEALS
IN THE COURT OF APPEALS FOR THE FIRST DISTRICT OF TEXAS    HOUSTON, TEXAS
                     HOUSTON, TEXAS                    8/27/2015 1:29:39 PM
                                                       CHRISTOPHER A. PRINE
                                                               Clerk
__________________________________________________________________

           PHAP V. NGUYEN, ANDY NGO, and DUNG T. VU,
                               Defendants - Appellants

                                   VS.

                    MANH HOANG and DUNG LE,
                             Plaintiffs – Appellees


       On Appeal from the 55th Judicial District Court Harris County
                          Cause No. 2011-72719
     _________________________________________________________


  FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                       APPELLEES’ BRIEF
      _____________________________________________________

                                 BUI & NHAN, P.L.L.C.
                                 Scott K. Bui
                                 State Bar No.00789185
                                 Email: sbui@buinhanlaw.com
                                 Charlie T. Nhan
                                 State Bar No. 24025561
                                 Email: cnhan@buinhanlaw.com
                                 3921 Ocee
                                 Houston, Texas 77063
                                 Tel: 713-783-2466
                                 Fax: 713-783-0787

                                 ATTORNEYS FOR APPELLEES
TO THE HONORABLE FIRST COURT OF APPEALS:

        Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellees, MANH HOANG and DUNG

LE, file this Unopposed First Motion to Extend Time to File Appellees’ Brief.

        Appellees’ opening brief is currently due on August 28, 2015.

        Counsel for Appellees request a 30-day extension of time to file its brief, making the brief

due on September 28, 2015. This is the first request for extension of time to file the opening brief.

        Counsel for Appellees rely on the following reason, in addition to the routine matters that

counsel must attend to in daily practice, to explain the need for the requested extension:

        Counsel for Appellees has encountered a computer related issue regarding the data
        on his drive that were corrupted.

        Counsels for Appellees seek this extension of time to be able to prepare a cogent and

succinct brief to aid this Court in its analysis of the issues presented. This request is not sought for

delay but so that justice may be done.

        The undersigned has conferred with opposing counsel, and he has indicated that his client

does not oppose this motion.

        All facts recited in this motion are within the personal knowledge of the counsel signing this

motion, therefore no verification is necessary under Rule of Appellate Procedure 10.2.

                                      PRAYER FOR RELIEF

        For the reasons set forth above, Appellees request that this Court grant this Unopposed First

Motion to Extend Time to File Appellees’ Brief and extend the Deadline for Filing the Appellees’

Brief up to and including September 28, 2015. Appellees pray for all other relief to which it may be

entitled.

                                                Respectfully submitted,
                                                Bui & Nhan, PLLC.




                                                  2
                                              By: /s/ Scott K. Bui

                                              BUI & NHAN, P.L.L.C.
                                              Scott K. Bui
                                              State Bar No.00789185
                                              Email: sbui@buinhanlaw.com

                                              Charlie T. Nhan
                                              State Bar No. 24025561
                                              Email: cnhan@buinhanlaw.com
                                              3921 Ocee
                                              Houston, Texas 77063
                                              Tel: 713-783-2466
                                              Fax: 713-783-0787
                                              ATTORNEYS FOR APPELLEES



                                 CERTIFICATE OF CONFERENCE

       I certify that I conferred with counsel for Appellants regarding this motion and that

Appellants are opposed to this motion.

                                              /s/ Scott K. Bui
                                              Scott Khoa Bui

                                  CERTIFICATE OF SERVICE
        I hereby certify that, on August 28, 2015, a copy of the foregoing was delivered
in a manner prescribed by the Texas Rules of Appellate Procedure to:
Tom Rorie
Via Facsimile #936-559-0099

                                              /s/ Scott K. Bui
                                              Scott Khoa Bui




                                              -3-